Citation Nr: 0907465	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-00 199	)	DATE
	)
		)
	)

On appeal from the Department of Veterans Affairs Medical 
and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected hiatal hernia with gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel
INTRODUCTION

The appellant served on active duty from January 1969 to 
December 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Wichita, Kansas Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously decided by the Board in a decision 
dated May 2005.  The appellant appealed the decision and, 
pursuant to a Joint Motion for Remand, the United States 
Court of Appeals for Veterans Claims (Court) remanded the 
case to the Board because the Board had failed to consider 
the possibility of entitlement to an extraschedular rating 
for the appellant's hiatal hernia with gastroesophageal 
reflux disease (GERD).  In June 2006, the Board remanded the 
case to the RO for adjudication of the extraschedular rating 
claim.  In July 2006, the RO denied the claim and returned 
the case to the Board.  In December 2006, the Board denied 
the claim, maintaining the already granted 30 percent 
evaluation; thereafter, the appellant filed an appeal in 
April 2007.  

Pursuant to a Joint Motion for Remand, dated in June 2008, 
the Court again remanded the case to the Board to obtain and 
consider the August 1991 Social Security Administrative (SSA) 
decision wherein the appellant was granted disability 
benefits for degenerative disc disease.  The appellant's 
representative submitted the August 1991 SSA decision 
contemporaneously with a waiver of review for RO 
consideration. Therefore, the Board will proceed accordingly.  
See 38 C.F.R. § 20.1304 (2008)


FINDINGS OF FACT

1.  The hiatal hernia with GERD is manifested by daily reflux 
and occasional difficulties with vomiting, swallowing, and 
chest and arm pain.

2.  The appellant has been found to be totally disabled by 
the Social Security Administration by reason of non-service 
connected back disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for hiatal hernia with GERD, including entitlement to an 
extraschedular evaluation, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.114 
Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board's May 2005 and December 2006 decisions contained 
extensive discussions of the requirements of the VCAA's duty 
to notify.  Most recently, in December 2006, the Board 
concluded that VA had fulfilled its notification duties and 
that any notice error present was harmless.  

The 2008 Court-adopted Joint Motion did not identify any 
defect in the Board's 2006 decision regarding the 
notification provisions of the VCAA.  The prior 2006 Court-
adopted Joint Motion similarly did not identify any defect in 
the Board's 2005 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court 
itself identify and deficiencies with respect to VCAA notice  
compliance on the part of VA.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Although the Court's most recent July 2008 Order serves to 
vacate the Board's 2006 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the appellant.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the VCAA's notification 
requirements.  In other words, through the Board's denial, 
the appellant has already had an extensive advisement of the 
VCAA's duty to notify, yet no errors were raised to the 
Court.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the appellant 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

In January 2009, the appellant's attorney submitted argument 
on his behalf.  The attorney did not identify any VCAA 
notification problems.  

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
appellant and his attorney are fully aware of what is 
required under the VCAA.  See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]; see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) [VA has no further duty to notify a veteran 
of the evidence needed to substantiate his claim, or to 
assist him in obtaining evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim]. 

Since the July 2008 Court Order, there has been a significant 
recent Court decision concerning the VCAA affecting the 
appellant's claim which must be addressed by the Board.  For 
an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the appellant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the appellant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the appellant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the appellant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the appellant's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Specifically, the RO's letter to the appellant, dated 
in July 2002, satisfied the duty to notify provisions 
relating to the appellant's claim for increased ratings for 
his service-connected hiatal hernia with GERD.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

Even if the VCAA notice letters was found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  The appellant was advised 
of the applicable rating criteria in the December 2003 
Statement of the Case and July 2006 Supplemental Statement of 
the Case.  Each RO decision as well as the May 2005 Board 
decision reinforced the evidentiary requirements for the 
appellant's claim.  Each filing by the appellant's attorney 
reflected knowledge and understanding of those requirements.  
Finally, the appellant has been provided the appropriate 
notice and assistance prior to the claim being adjudicated by 
the Board and prior to the last final adjudication by the RO.  
He has been told what he must show, and there is no 
indication of prejudice to the appellant.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).   
In July 2006, the appellant was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Based on the above, any notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the appellant's 
service treatment records, VA medical treatment records, SSA 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Moreover, pursuant to the claims herein, the appellant has 
underwent VA examination in 2002.  The Board is cognizant of 
the fact that a number of years have passed since that 
examination.  However, there is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
outpatient records post-dating the VA examination show no 
evidence of worsening, and the appellant has never claimed 
that the condition is any worse than it was in 2002.  
Moreover, none of the appellant's attorneys have ever argued 
the disability has worsened or requested a new examination be 
provided, to include the most recent argument submitted in 
2009.  Since the 2002 VA examination report is thorough and 
consistent with the VA outpatient treatment records that 
post-date that report, the examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (holding that remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim in 
this decision.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.

Historically, the appellant served on active duty from 
January 1969 to December 1972.  In August 1977, the RO 
granted service connection for hiatal hernia assigning 
thereto a 10 percent rating, effective May 18, 1977.  In 
January 1989, the RO granted the current 30 percent rating, 
effective January 14, 1988.  In a March 2003 rating decision, 
the RO merged the appellant's claim of entitlement to service 
connection for GERD with his service-connected hiatal hernia.  
Herein, the appellant seeks an evaluation in excess of 30 
percent for his service-connected hiatal hernia with GERD.

Diagnostic Code 7346 governs disability ratings for hiatal 
hernia.  A 30 percent rating is assigned for recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A maximum 60 percent 
rating is assigned for symptoms of pain, vomiting, material 
weight loss and hematemesis (vomiting of blood) or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health. 38 C.F.R. § 4.114, 
Diagnostic Code 7346.

SSA records dated in 1997 show that the appellant was awarded 
disability benefits in August 1991 for degenerative disc 
disease.  Such disability was indicated as having begun in 
1988.  As mentioned in the introduction, pursuant to a June 
2008 Joint Motion for Remand, the Court remanded the case to 
the Board to obtain and consider the August 1991 SSA 
decision.  A review of the decision revealed no reference to 
hiatal hernia or GERD.

Private medical records from June 1999 show the appellant 
with severe pain in his throat whenever he tried to swallow.  
He indicated that he had been experiencing this since 
February.  He underwent an esophagogastroduodenoscopy with 
biopsies in June 1999.  Preoperative diagnosis was neck pain 
and dysphagia of unknown etiology.  At operation, he was 
found to have evidence of rather severe distal reflux 
esophagitis which was associated with a moderate-sized 
sliding hiatal hernia.  There was no evidence of gastritis or 
duodenitis, and vocal cords and the proximal aspect of the 
esophagus appeared normal. Postoperative diagnosis was 
moderate-sized sliding hiatal hernia with evidence of severe 
reflux esophagitis.

VA outpatient treatment records dated from 2000 to 2003 show 
occasional complaints of stomach problems and difficulties 
with acid reflux.  It was noted that he was on medication for 
acid reflux at this time, with varying levels of success.  He 
reported that his GERD interfered with his career as a 
singer, because his medication would work for awhile but then 
he would have to stop singing approximately 40 minutes into 
his performance because of GERD symptoms.

In November 2002, the appellant was given a VA general 
medical examination.  He reported that prior to military 
service he was in good health but developed GERD and a knee 
injury during service.  After service he had a hiatal hernia 
and reflux esophagitis, among other conditions.  He reported 
that he was self-employed as a singer, but had to stop this 
work because of his reflux problems.  He said that he had 
been on Social Security disability for the previous 14 years 
due to chronic low back pain and degenerative disc disease.  
He was taking medication for GERD, gout problems, muscle 
spasms, and back pain.  On examination, his current weight 
was 241 pounds which was his maximum over the previous year.  
His minimum over the previous year was 239 pounds.  He was 
indicated as having a good state of nutrition and hydration.  
It was noted that he reported emotional difficulties with 
being unemployed and not being able to sing and perform as a 
result of the embarrassment and interruptions caused by his 
reflux problems.  Laboratory results were largely normal, and 
there was no infection or anemia.  The examiner's diagnoses 
were hiatal hernia with chronic GERD and incomplete control 
with medication, asymptomatic gout which was controlled with 
medication, and elevated liver enzymes which were improving.  
The examiner commented that the appellant's employment would 
be limited to a job or environment which allowed intermittent 
verbal communications and work duties that could be 
interrupted for short breaks as needed to accommodate 
symptoms of his GERD.

In a private medical letter dated in May 2003, Dr. H. G. 
Stump indicated that the appellant had experienced problems 
with hiatal hernia dating back to his Vietnam service.  This 
had caused him to have severe heartburn and regurgitation of 
food while he was trying to work as a singer.  In 1999, the 
appellant underwent an esophagogastroduodenoscopy, which 
revealed severe esophagitis.  He was placed on Pepcid and a 
bland diet and told to stop consuming alcohol.  He had ceased 
consumption of alcohol, but still experienced acid reflux 
when he tried to perform.  It was indicated that this 
interfered with his ability to work.

In September 2003, the appellant testified at a hearing at 
the RO.  He reported that he was no longer able to perform as 
a singer because his GERD symptoms would begin approximately 
45 minutes into his show and forcing him to stop singing.  He 
said his weight had dropped from 225 pounds to 179 pounds 
during service and from 240 pounds to 188 pounds in 1988.  He 
indicated that he was on medication for his condition and 
experienced shoulder and chest pain.  He stated that he had 
last sung professionally in 2000 and had been on Social 
Security disability for degenerative disc disease problems 
since approximately 1988.  He said his current weight was 235 
pounds. He reported that he vomited approximately once a 
week, but did not vomit blood.  He said he experienced chest 
and arm pain daily, as well as reflux.  He indicated that he 
had not been treated for or diagnosed with anemia.  He said 
he was on medication for GERD, but had not been hospitalized 
because of the condition.  He reported that he experienced 
difficulty swallowing approximately three times a week and 
said that overall his condition had not gotten any better 
over time.

VA outpatient records covering treatment from July 2005 to 
September 2006 show some adjustments of the medication for 
the appellant's GERD, but no treatment, per se.  In fact, an 
August 2006 note indicated that his GERD was stable with his 
medication regime (Prilosec). 

In November 2006, the appellant's representative submitted 
medical evidence from the Ear, Nose and Throat, and Allergy 
Clinic of Western Kansas.  The appellant complained of pain 
and difficulty when swallowing that had been persistent for 
about one month, as well as a sore throat.  The examiner 
noted that the appellant was seen in 1999 for the same 
symptoms and had been taking reflux medication for several 
years.  Anemia, recent weight change, vomiting and coughing 
up of blood were not noted.  See Letter from private medical 
doctor (Feb. 17, 1999).

Upon consideration of the above evidence, the Board finds 
that the medical examination, treatment records, and hearing 
testimony show that the appellant experiences periodic GERD 
symptoms, including occasional vomiting and chest and arm 
pain, and has difficulty swallowing at times (dysphagia).  
The medical evidence indicates he does not have most of the 
symptoms required for a higher rating of 60 percent, such as 
material weight loss, hematemesis, or melena with moderate 
anemia, or that his symptom combination is productive of 
severe impairment of health, as required for a higher rating 
of 60 percent.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

As for weight loss, a longitudinal review of the medical 
evidence shows no weight loss present.  For example, VA 
outpatient records show 236 pounds in June 2000, 241 pounds 
in May 2001, 239 pounds in May 2002, 237 pounds in August 
2005, and 242 pounds in August 2006.  Therefore, not only is 
the appellant's weight higher in 2006 than in 2000, but his 
weight has remained within a consistent 6-pound range.

The Board observes that the word "severe" is not defined in 
the VA rating schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.  In this case, considering the veteran that the veteran 
has not experienced weight loss or anemia, it is difficult to 
see how an argument could be made that his health has been 
severely impaired due to his GERD.

The weight of the medical evidence shows that the overall 
condition of hiatal hernia with GERD produces impairment 
consistent with not more than persistently recurrent 
epigastric distress, dysphagia, and other symptoms productive 
of considerable impairment of health.  This level of 
impairment is properly rated at not more than 30 percent.  
Id.  The disability picture with regard to this condition 
more closely approximates the criteria for a 30 percent 
rating rather than the criteria for a 60 percent rating, and 
thus the lower rating is appropriate. 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7346.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b)(1) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) (noting that the "[R]ating [S]chedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the appellant's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
appellant's disability level and symptomatology, then the 
appellant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
61 Fed. Reg. 66749 (1996) (when service-connected disability 
affects employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render his 30 
percent rating for hiatal hernia with GERD inadequate.  The 
appellant's hiatal hernia with GERD was evaluated pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7346, the criteria of 
which is found by the Board to specifically contemplate the 
level of occupational and social impairment caused by his 
disability.  Id.  

As demonstrated by the medical evidence of record, the 
appellant's hiatal hernia with GERD is manifested by periodic 
GERD symptoms, including occasional vomiting and chest and 
arm pain, and difficulty swallowing at times (dysphagia).  
The medical evidence indicated that the appellant does not 
experience material weight loss, hematemesis, or melena with 
moderate anemia, or that his symptom combination is 
productive of severe impairment of health.  The criteria for 
a 30 percent rating reasonably describe the appellant's 
disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346; see also 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The appellant's attorney presented argument in January 2009 
as to the appellant's educational and occupational history 
and how his GERD interfered with his employability, in 
support of the claim for an extraschedular rating.  However, 
since the rating schedule is adequate (in other words - 
higher ratings are available and the appellant experiences no 
unusual symptoms not contemplated by the schedule), the 
question of how the condition affects his employability is 
moot.  

Thus, based on the evidence of record, the Board finds that 
the appellant's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the appellant is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
hiatal hernia with GERD is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


